Citation Nr: 1029593	
Decision Date: 08/06/10    Archive Date: 08/16/10

DOCKET NO.  09-08 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

The Veteran and a friend


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from February 1971 to April 
1972. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a May 2008 rating decision of the St. Paul, 
Minnesota, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A Board hearing was held before the undersigned in 
May 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

The record demonstrates the Veteran's receipt of the Combat 
Infantry Badge; there is a diagnosis of PTSD within the appeal 
period and credible evidence of continuous symptomatology since 
active service.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Preliminarily, it is noted that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000), became law in November 2000, and was thereafter codified 
at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the VCAA, VA promulgated regulations 
codified, in pertinent part, at 38 C.F.R. §§ 3.102, 3.159, 
3.326(a) (2009).  The VCAA has also been the subject of various 
holdings of Federal courts.

The duty to notify has been substantially complied with in this 
case.  As the Board herein grants the claim, the need to discuss 
VA's efforts to comply with the VCAA, its implementing 
regulations, and the interpretive jurisprudence is obviated.

II.  Discussion

The Veteran is claiming service connection for PTSD.  
Specifically, he contends to have been exposed to mortar fire 
while serving in the Republic of Vietnam.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (i.e., 
under the criteria of DSM-IV), a link, established by medical 
evidence, between current symptoms and an in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 4.125.

The record here demonstrates that the Veteran has a current 
diagnosis of PTSD.  Specifically, a May 2010 private PTSD 
clinical interview provided such diagnosis.  The record also 
indicates that the Veteran received a Combat Infantry Badge.  As 
such, it is shown that he engaged in combat with the enemy.  As a 
result, his claimed in-service stressors are conceded and no 
further evidence or development is needed in that regard.  
Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Finally, the May 2010 PTSD clinical interview provides a 
diagnosis of PTSD with a delayed onset, that the examiner stated 
was more likely than not secondary to his traumatic military 
experiences.  

The Board also acknowledges an April 2008 VA examination that 
refutes a current diagnosis of PTSD.  However, pursuant to McLain 
v. Nicholson, 21 Vet. App. 319 (2007), the requirement that a 
claimant have a current disability before service connection may 
be awarded for that disability is also satisfied when a claimant 
has a disability at the time a claim for VA disability 
compensation is filed or during the pendency of that claim, even 
if no disability is present at the time of the claim's 
adjudication.  Again, PTSD was clearly diagnosed as an Axis I 
disability in 2010, during the pendency of the claim.  Moreover, 
in the April 2008 VA examination in which the examiner found 
against a diagnosis of PTSD, his rationale was that the Veteran 
did not meet the criteria for two categories of the DSM-IV PTSD 
scale and that his current, intermittent mild symptoms of anxiety 
and/or depression appeared to be related more to phase of life 
stressors and avoidant personality traits than to combat 
experiences in Vietnam.  However, the May 2010 private evaluation 
asserts that although delayed due to the Veteran's self-
medicating with alcohol, the current symptoms meet all the 
diagnostic criteria and are more likely related to combat 
experiences than his current life troubles.  

Upon review, the conclusions in the April 2008 VA examination 
that the Veteran does not have PTSD are not found to hold greater 
weight than the favorable evidence of record, which includes a 
diagnosis of PTSD, proof of the Veteran's combat status and 
credible evidence of continuous symptomatology since service.  
Accordingly, the claim is found to be in equipoise and the 
benefit of the doubt shall be afforded the Veteran.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  


ORDER

Service connection for PTSD is granted, subject to governing 
criteria applicable to the payment of monetary benefits.




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


